Citation Nr: 0923577	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing in May 2009, the Veteran submitted additional 
evidence in support of his claim and waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for posttraumatic stress 
disorder, and posttraumatic stress disorder has been 
diagnosed in association with the Veteran's alleged in-
service stressors.  An unresolved question is whether there 
is credible supporting evidence that the claimed in-service 
stressors occurred.

The Veteran has testified and submitted statements regarding 
the in-service stressor, namely, an incident involving the 
guarding of German POWs. 

In June 2002, the Federal custodian of service treatment 
records notified the RO that the records were fire-related. 

In October 2006, the Federal custodian of service personnel 
records notified the RO that the records were also fire-
related. 

In June 2007, the Federal custodian of service records 
notified the RO that the search for morning reports was not 
possible based on the available information.

The record shows that the Veteran served with Company B of 
the 707th Military Police Battalion in France and in England.

Although the attempts for the Veteran's individual service 
records have been unsuccessful, under the duty to assist, VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department unless VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159. 

In this case, the Veteran has provided sufficient information 
about his unit and unit location to warrant another request 
for relevant records to substantiate his claim, namely, a 
unit history.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Request from the appropriate Federal 
custodian the unit history of Company B, 
707th Military Police Battalion from 
February 2, 1946, to October 17, 1946. 
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. Request from the appropriate Federal 
custodian the Veteran's records of 
treatment from February to October 1946 
at a military hospital in "South 
Hampton, England."  If the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



